Citation Nr: 0517730	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-07 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a low back strain with disc bulging.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which awarded the veteran service 
connection, with a 20 percent initial rating, for a low back 
strain with disc bulging.  He responded by filing a January 
2002 Notice of Disagreement regarding this rating 
determination.  He was sent a March 2002 Statement of the 
Case, and subsequently filed an April 2002 VA Form 9, 
perfecting his appeal of this issue.

This appeal was initially presented to the Board in September 
2003, at which time it was remanded for additional 
development.  It was returned in July 2004.  The Board then 
remanded the veteran's claim again to afford him his 
requested hearing before a Veterans Law Judge.  In March 
2005, the veteran testified before the undersigned Acting 
Veterans Law Judge at the RO.  A transcript of the hearing is 
associated with the claims file.  The veteran's claim is 
again properly before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the VCAA, first, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2004).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2004); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Consistent with the VCAA, the Board finds that additional 
evidentiary development is necessary before final 
adjudication of the veteran's claim.

During his March 2005 hearing, the veteran indicated that he 
sought treatment at the Manchester VA Medical Center several 
times since April 2003.  The veteran's claims file shows the 
last time the RO requested the veteran's VA medical records 
from the Manchester Medical Center was in June 2003.

Also during his hearing, the veteran indicated that he was 
referred to a neurologist at the Jamaica Plains Campus of the 
VA Boston Healthcare System in January 2005.  This record is 
not associated with the veteran's claims file and needs to be 
reviewed before final adjudication of his claim.

Since the veteran's current level of disability is at issue 
in this case, the Board finds that a remand is necessary for 
the RO to request these VA records and associate them with 
the claims file for proper adjudication of his claim.

Moreover, given the veteran complaints of increased back 
symptoms, including associated neurological impairment, the 
veteran should be scheduled for another VA examination.  (See 
March 2005 Travel Board hearing)

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request the additional 
records the veteran referenced during his 
March 2005 Board hearing pertaining to 
his low back strain with disc bulging.  
Specifically, the RO should request 
records of the veteran's treatment at the 
Manchester VA medical center from April 
2003 to the present and at the VA Boston 
Healthcare System, Jamaica Plains Campus, 
from January 2005 to the present.

2.  Arrange for the veteran to undergo VA 
orthopedic and neurological examinations 
for the purpose of ascertaining the 
current nature and severity of his 
service-connected back disorder.  The 
claims file must be made available to the 
examiner for review.  The examiner is 
asked to address the following:

a)  Provide the range of motion of 
the lumbar spine (extension, forward 
flexion, left and right lateral 
flexion and left and right 
rotation), expressed in degrees.  

b)  Identify any associated 
neurological deformities associated 
with the service-connected back 
disorder.  State whether each 
neurological sign and/or symptom 
found are constant or near constant.  
The severity of each neurological 
sign and symptom should be reported.

c)  State whether the veteran 
experiences muscle spasms, listing 
of whole spine to opposite side, 
positive Goldthwaite's sign, 
narrowing or irregularity of joint 
space, and/or abnormal mobility on 
forced motion.  

d)  Determine whether the back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected back disorder and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  Finally, the 
examiner should express an opinion 
on whether pain could significantly 
limit functional ability during 
flare-ups or when the back is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  

3.  Thereafter, readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


